Judgment unanimously affirmed. Memorandum: Defendant was convicted of felony driving while intoxicated (DWI) (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c]) and failure to yield the right-of-way (Vehicle and Traffic Law § 1141). He contends that his conviction of felony DWI is against the weight of the evidence. We disagree. A person is intoxicated when that person "has voluntarily consumed alcohol to the extent that he [or she] is incapable of employing the physical and mental abilities [that he or she] is expected to possess in order to operate a vehicle as a reasonable and prudent driver” (People v Cruz, 48 NY2d 419, 428, appeal dismissed 446 US 901). Based on the testimony of various eyewitnesses that defendant turned left immediately in front of a van as the vehicles approached an intersection, the evidence is legally sufficient to support the conclusion that defendant’s ability to drive was impaired " 'to a substantial extent’ ” (People v Ardila, 85 NY2d 846, 847). (Appeal from Judgment of Erie County Court, McCarthy, J.—Felony Driving While Intoxicated.) Present—Denman, P. J., Green, Wesley, Doerr and Boehm, JJ.